DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/17/2017. It is noted, however, that applicant has not filed a certified copy of the Japan application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: emission unit (Claim 21, 28, 34); electromagnetic wave modulating unit (Claim 21, 24, 27, 28, 34, 35); an 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27-29, 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANDELIS et al. (2013/0102865).
Claim 21
 	MANDELIS et al. (2013/0102865) discloses an emission unit (Fig. 1, Ref. 102) configured to emit at least one electromagnetic wave having at least partial coherence (Para. 0138); an electromagnetic wave modulating unit (Fig. 1, Ref. 104) comprising at least one 

    PNG
    media_image1.png
    687
    498
    media_image1.png
    Greyscale

Claim 22
 	MANDELIS et al. (2013/0102865) discloses at least one modulation pattern comprises a fixed modulation pattern (Para. 0142).  

Claim 23
 	MANDELIS et al. (2013/0102865) discloses the at least one modulation pattern comprises a first modulation pattern and a second modulation pattern different from the first modulation pattern (Para. 0142).  
Claim 24
 	MANDELIS et al. (2013/0102865) discloses the electromagnetic wave modulating unit (Fig. 13, Ref. 104, 124) is configured to use the first modulation pattern (Fig. 13, Ref. 104) to modulate one or both of a phase and an amplitude of a first electromagnetic wave to produce a first modulated electromagnetic wave and to use the second modulation pattern (Fig. 1, Ref. 124) to modulate one or both of a phase and an amplitude of a second electromagnetic wave to produce a second modulated electromagnetic wave (Para. 0142).  
Claim 25
 	MANDELIS et al. (2013/0102865) discloses the electromagnetic wave intensity detecting unit (Fig. 13, Ref. 114) is configured to detect a first intensity of the first modulated electromagnetic wave (Fig. 13, Ref. 104) following2 4815-2886-3697.2Attorney Docket No.: 54544-708.301U.S. Application No: 16/542,257Preliminary Amendment Filed on: a first optical interaction of the first electromagnetic wave with the object (Fig. 13, Ref. 110) or the first modulated electromagnetic wave with the object and a second intensity of the second modulated electromagnetic wave (Fig. 13, Ref. 124) following a second optical interaction of the second electromagnetic wave with the object (Fig. 13, Ref. 110) or the second modulated electromagnetic wave with the object (See Fig. 13).  
Claim 27
 	MANDELIS et al. (2013/0102865) discloses the emission unit (Fig. 1, Ref. 102) is configured to direct the at least one electromagnetic wave to the electromagnetic wave 
Claim 28
  	MANDELIS et al. (2013/0102865) discloses the emission unit (Fig. 1, Ref. 102) is configured to direct the at least one electromagnetic wave to the object (Fig. 1, Ref. 110); the electromagnetic wave modulating unit (Fig. 1, Ref. 104) is configured to receive the at least one electromagnetic wave from the object (Fig. 1, Ref. 110) and direct the at least one modulated electromagnetic wave to the electromagnetic wave intensity detecting unit (Fig. 1, Ref. 114); and the electromagnetic wave intensity detecting unit (Fig. 1, Ref. 114) is configured to receive the at least one modulated electromagnetic wave from the electromagnetic wave modulating unit (Fig. 1, Ref. 104).  
Claim 29
 	MANDELIS et al. (2013/0102865) discloses a change unit (Fig. 1, Ref. 125) configured to select the at least one modulation pattern (Fig. 1, Ref. 104) based on the object (Fig. 1, Ref. 110)(Para. 0059).  
Claim 39
 	MANDELIS et al. (2013/0102865) discloses emitting at least one electromagnetic wave (Fig. 1, Ref. 102), which at least one electromagnetic wave has at least partial coherence (Para. 0111); using at least one modulation pattern to modulate a phase or an amplitude of the at least one electromagnetic wave to produce at least one modulated electromagnetic wave (Fig. 1, Ref. 
Claim 40
 	MANDELIS et al. (2013/0102865) discloses computer processors (Fig. 1, Ref. 125) for emitting at least one electromagnetic wave (Fig. 1, Ref. 102), which at least one electromagnetic wave has at least partial coherence (Para, 0111); using at least one modulation pattern to modulate a phase or an amplitude of the at least one electromagnetic wave to produce at least one modulated electromagnetic wave (Fig. 1, Ref. 104); detecting (Fig. 1, Ref. 114) at least one intensity of the at least one modulated electromagnetic wave following at least one optical interaction of the at least one electromagnetic wave with an object (Fig. 1, Ref. 110) and generating (Fig. 1, Ref. 125) at least a phase image or an amplitude image of the object (Fig. 1, Ref. 110) based on the at least one intensity of the at least one modulated electromagnetic wave (Para. 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANDELIS et al. (2013/0102865).
Claims 30-31
	MANDELIS et al. (2013/0102865) discloses the claimed invention except for at least one modulation pattern is random or the electromagnetic wave intensity detecting unit comprises a single-pixel detector. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine MANDELIS et al. (2013/0102865) with random modulation pattern or single-pixel detector since it was well known in the art that using such optical elements can help reduce optical noise that enters the detection device, therefore improving the overall signal quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 26, 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 26, 32, the prior art fails to disclose or make obvious the generation unit is configured to generate the at least the phase image or the amplitude image by performing a sparsity-constrained operation on the at least one intensity based on a sparsity of the object or a flow path in which the object flows, wherein the emission unit is configured to emit the at least one electromagnetic wave toward the flow path, and wherein the electromagnetic wave intensity 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        November 11, 2021